Title: To Thomas Jefferson from Elizabeth House Trist, 19 May 1806
From: Trist, Elizabeth House
To: Jefferson, Thomas


                        
                            My Hond Friend
                     
                            19th May 1806
                        
                        Mr Secretary Graham has solicited of me a letter as an introduction to you, he has so great a desire to be
                            personally known to you that he contemplates a visit to Monticello to obtain that honor: his Amability and Prudence has
                            gaind him Universal esteem he is of no party here and appears to be divested of all manner of prejudice and I believe that
                            you may depend upon him for correct information respecting this Country
                        I am sorry to hear that party feuds prevail in Congress and that Mr John Randolph is the only person capable
                            viewing in a proper light the transactions of our Goverment his implications bear hard upon some respectable characters
                            folly and knavery appear, to be the characteristic of every one but himself and I am sorry for his sake that he has
                            discoverd so much temper—
                        My Neice informs me that you are building on one of your plantations about fifty miles from where they are to
                            settle and that you mean to pass your summers there accompanied by Mrs Randolph and family a good plan to avoid being run
                            down with company I feel some pleasure in the Idea that there is a probability that I may see you all one more I shou’d
                            not mind a journey of fifty miles for so great a gratification tho I have my doubts of its being any to Mrs Randolph
                            nevertheless she will allways be rememberd with affection by me the kindness of this family independent of my attachment
                            to Mary and her children is a strong tye to keep me here but if I am to experience every summer what I have the two last
                            any change wou’d be preferable I have felt no symtoms of a return of fever till now I have a very bad head ache attended
                            with chilliness we have had for some days violent rains the winter and Spring has been charming and I trust that we shall
                            not have a sickly season the streets are much improved and the river has been very low there will be no noxious exhalation
                            from the mud of the shore which is much in our favor I sincerely hope that you may long be preserved with every enjoyment
                            that can make life desirable and be assured of the Gratitude and respect of every Member of the family
                        I am &c your much obliged Friend 
                        
                            E. Trist
                     
                        
                    